Citation Nr: 1212809	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected major depressive disorder and general anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 2000 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2008.  A statement of the case was issued in March 2009, and a substantive appeal was received in June 2009. 

In the substantive appeal received in June 2009, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board and specified in a handwritten notation that he wanted a video conference hearing.  A January 2012 report of general information shows that the Veteran no longer wanted a hearing and instead wanted his case sent to the Board.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  At the November 2010 VA examination, the Veteran reported working at an airport and did not assert that he was unemployable due to service-connected disabilities.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   


FINDING OF FACT

The Veteran's service-connected major depressive disorder and general anxiety disorder is manifested by occupational and social impairment, with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected major depressive disorder and general anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9400-9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2006.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained VA and private treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in January 2007 and November 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected major depressive disorder and general anxiety disorder warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Veteran's service-connected major depressive disorder and general anxiety disorder have been rated by the RO under the provisions of Diagnostic Codes 9400-9434.  

Under the criteria for Diagnostic Codes 9400-9434, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436   (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442. 

Factual Background

A June 2006 private treatment record shows that the Veteran would get anxious and hyper.  He had problems with concentration and there were symptoms of anxiety attack and social anxiety disorder.  It was noted that there was no depression.  The assessment was anxiety. 

When the Veteran was afforded a VA examination in January 2007, he reported spending most of the time in bed and feeling down.  The Veteran also reported trouble sleeping.  At the time of the examination, the Veteran reported feeling down, unmotivated, anergetic and not having the desire to do anything.  He was not working at the time.  The Veteran stated that he did not help his wife with chores.  Socially, he reported being seculsive.  He went out occasionally when his wife wanted to go out.  He did not go grocery shopping or attend church.  He did not have any hobbies.  

Upon examination, it was observed that the Veteran was a fairly reliable historian, who was anxious and restless.  The Veteran was noted as being alert and oriented to time, place, person and purpose of the visit.  The VA examiner found that the Veteran was friendly and that his appearance and hygiene were casual and appropriate.  The VA examiner stated that the Veteran was talkative and easy to engage.  He found that the Veteran's mood was depressed and anxious.  The VA examiner thought the Veteran's depression was near continuous and did not affect his ability to function independently, but affected his motivation and mood, and caused unprovoked irritability.  Communication, speech and concentration were deemed normal.  The Veteran reported having panic attacks two to three times per week, during which he experienced palpitations and severe anxiety that lasted anywhere from a few minutes to a few hours.  The Veteran reported being suspicious.  He denied delusions and hallucinations.  The VA examiner found that the Veteran's habit of breaking his knuckles and twisting his neck were not enough to interfere with his routine activities.  The VA examiner stated that the Veteran's thought processes were goal-directed and that the Veteran did not have any impaired judgment or impaired abstract thinking.  The VA examiner did note moderate memory problems such as retention of highly learned material and complete tasks.  The Veteran denied any suicidal or homicidal ideations.

The VA examiner diagnosed single major depressive disorder without psychotic features; and GAD with panic attacks.  He assigned a GAF score of 55.  The VA examiner remarked that the Veteran had intermittent inability to perform activities of daily living, but could not perform self care due to his anxiety and depression.  He further remarked that the Veteran had difficulty establishing and maintaining effective work and social relationships because of his anxiety and panic attacks.  The VA examiner noticed that the Veteran had no difficulty understanding simple or complex commands.  He stated that the Veteran did not pose any threat of persistent danger or injury to himself or others. 

A July 2007 VA addendum reveals that the Veteran was being treated for generalized anxiety disorder (GAD), depression-not otherwise specified (NOS) and attention-deficit hyperactivity disorder (ADHD).  It was noted that the Veteran was stable on atomoxetine for his ADHD symptoms, but continued to have occasional spells of depression in which he experienced anhedonia, some sleep problems, amotivation and inactivity.  He denied suicidal thoughts.  The Veteran was found not psychotic.

When the Veteran was seen at the VA in January 2008, he was alert, ambulatory and in no apparent distress (NAD).  He was also seen as casually dressed and well-groomed.  He was seen as cooperative and interactive with good eye contact.  Mood was euthymic even though the Veteran felt sick.  His affect was stable.  Speech was normal in rate/tone, and not pressured.  It was observed that thought process was logical and goal-oriented without looseness of associations (LOA).  Cognition was noted as grossly intact.  The assessment was generalized anxiety disorder with panic attacks, depressive disorder not otherwise specified, rule out adult ADD.  When asked if he had any experience that was so frightening, horrible or upsetting in the past month: (1) he had nightmares or thought about it when he did not want to; 
(2) he tried hard not to think about it, went out of his way to avoid situations that reminded him of it; (3) was constantly on guard, watchful or easily startled; and 
(4) felt numb or detached from others, activities or his surroundings, the Veteran answered "no" to all 4 questions.  This resulted in a negative posttraumatic stress disorder (PTSD) screen.

In a statement dated in June 2008, the Veteran stated that he experienced extremely severe levels of depression, irritability and anxiety, which impacted his and his family's quality of life.  Even though he took all of his medication, there were many days that he had to call off work because of the severity of his symptoms.  He would feel sluggish and down, and unable to concentrate and take directions.  He said that many days he was so physical and mentally exhausted, anxious or irritable that he would find places at work to be left alone or when depressed, find someplace to sleep.  He reported trying to take medication to get a good night's sleep.  He got headaches and muscle aches due to the stress.  He feared that one day he would become suicidal or lose touch with reality.  

In a statement dated in August 2008, the Veteran's wife reported that the Veteran was having a very difficult time waking up for work even after more than 12 hours of sleeping.  His supervisor at work had to confront him for falling asleep during the middle of a shift and was told that he would be terminated if his behavior continued.  As for their marriage, she stated that it had been very stressful.  Due to his sleeping habits, she did not really get to see him, and when she did, his irritability and anxiety got in the way.  She shared that he could be extremely abusive verbally.  She shared that he was a spendthrift and has racked up debt.  She also shared that he would get frustrated watching the children.  She noted his excessive eating. 

In a January 2009 statement, one of the Veteran's relatives observed that the Veteran was usually antisocial and seemingly depressed.  Other times, the Veteran was irritable and irate.  She also noted that the Veteran was very anxious times moving around, not sitting still, and randomly chatting.  She stated that his moods could range drastically from depressed and secluded, to irritable and chatty.

In a January 2009 statement, the Veteran's brother found that at any given time, the Veteran could be extremely irritable, extremely anxious, depressed, and excessively happy. 

A March 2009 VA treatment record shows that the Veteran reported switching from trazodone worked well and found that he was not having as much mood swings. The mood swings, he said, were no longer intense and were manageable.  The Veteran stated that he has had no spells of being unusually hypertalkative/hypenergetic and no impulsive buying sprees.  He also had no significant low periods but with spells when not working in which he is amotivated because he feels drowsy and lethargic.

Various VA treatment records from March 2009 to June 2010 show that upon mental status examination, the Veteran was seen was casually dressed, well-groomed, ambulatory, in NAD.  His attitude was perceived as calm, cooperative an interactive.  His speech had normal rate and tone and was not pressured.  His affect was described as pleasant, stable and appropriate.  His mood was calm and euthymic.  Thought process was logical, goal directed, without LOA.  He denied hallucinations, delusions, homicidal ideation, and suicidal ideation.  Judgment and insight were intact.  Orientation was intact to person, place and time.  Attention and concentration were seen as intact with a clear sensorium.  Cognition was grossly intact.  

A June 2009 VA treatment record shows that the Veteran reported getting easily angered and was involved in a physical confrontation with a driver of another vehicle.  No one was injured, but he ended up in jail for a day.  There was discussion about referring the Veteran to anger management, but the Veteran did not have time.  

A November 2009 VA treatment record shows that he slept about 12 to 16 hours per day and admitted that he would rather sleep in order to avoid dealing with others.  It was noted that the Veteran did not seem to truly appreciate his role as father and husband.  The Veteran knew he had to work to provide for his family.  He conceded that he did not know what he was doing at work at times.  The Veteran was passing his air conditioning classes even though he claimed not to remember what he learned half of the time.  

Another November 2009 VA treatment record shows a negative PTSD screening.  He responded "no" when asked if he was constantly on guard, watchful or easily startled; and felt numb or detached from others, activities or his surroundings.

When the Veteran was afforded a VA examination in November 2010, he had been married to his wife for six years.  He stated that his relationship was "not great."  He said they separated 6 or 7 times with the last one being 5 months ago.  He said their fights used to be physical and are now just verbal.  He said the was not able to help out with his children as much as his wife wants him to because they got on his nerves.  He did not have any friends other than his brother.  The Veteran spent his time working and on his free time, he spent sleeping or staying to himself.  The Veteran reported feeling sad daily and had less interest in activities.  The Veteran tended to isolate himself.  He said worry kept him from sleeping.  His energy was low and he had feelings of worthlessness.  It was noted that the Veteran's concentration was ok.  The Veteran denied suicidal ideation.  It was noted that the Veteran reported symptoms of GAD in that he worried about a number of situations or events, he cannot control the worry, and worry causes him significant distress. The Veteran worried about finances, about getting worse, about losing his job, losing his family, and little things such as punctuality and about his health.  His worry was accompanied by physical symptoms of irritability, tension and difficulty sleeping.  It was noted that there were no symptoms of mania, psychosis, or obsessive-compulsive behaviors.  

Upon mental status examination, the Veteran arrived on time and was appropriate, groomed and casually dressed.  The Veteran was cooperative and the VA examiner found that eye contact was appropriate.  Speech was deemed unremarkable.  Thought processes was logical and goal-directed.  The VA examiner found no evidence of hallucinations or delusions during the interview.  His mood was anxious and his affect was mood congruent.  The Veteran denied homicidal/suicidal ideation, plan or intent.  The VA examiner found that the Veteran was oriented to person, place, date and situation.  Judgment and insight appeared poor to the VA examiner.  The VA examiner diagnosed major depressive disorder and GAD; and assigned a GAF score of 60.

The VA examiner assigned the GAF score based on moderate psychiatric symptoms that caused functional impairment.  The VA examiner found that the Veteran generally functioned satisfactorily with regard to routine behavior and self-care.  However, functional changes from pre to post military service were noted.  Social function was marked by social withdrawal/isolation, lack of friends, and lack of interest in developing interpersonal relationships.  Family role functioning was marked by difficulty managing home responsibilities, impaired family relationships, difficulties managing parental responsibility and emotional detachment from family members.  

With regard to occupational functioning, the Veteran interacted appropriately with coworkers and supervisors, adapted to routine work, and understood and followed simple instructions.  However, disrupted occupational functioning was evidenced in reported decreased work efficiency due to depressed mood and chronic sleep impairment.  Emotions and physical health and the Veteran's quality of life were negatively impacted by the Veteran's psychiatric symptoms.  Specifically, the Veteran struggled with chronic sleep impairment, chronic subjective distress, health problems, irritability and reduction in recreational pursuits. 
  
Analysis

The above items of evidence clearly show that the Veteran's service-connected psychiatric disability results in significant impairment.  However, after comparing the symptoms to the examples listed in the regulatory rating criteria, the Board finds that the current 50 percent rating adequately reflects the current level of impairment.  The evidence shows reduced reliability and productivity due to such symptoms as panic attacks more than once a week and disturbances of mood.  

While the November 2010 VA examiner found that the Veteran reported decreased work efficiency due to depressed mood and chronic sleep impairment, he was able to act appropriately with coworkers and supervisor, adapt to routine work and understand simple instructions.  Also, while the November 2010 VA examiner found impaired family relationships, the Veteran was close to his brother and, although they fought and had separated at times, he was still married to his wife of 6 years.  Moreover, the Veteran's thought process was observed as logical and goal-directed without LOA; and his cognition was seen as grossly intact.  There is some impairment of memory, but such is expressly contemplated by the existing 50 percent rating.  The evidence shows that judgment and insight were seen as intact and that he had a calm and euthymic mood.  Albeit mood swings were denoted in lay statements provided by the Veteran's family, by March 2009, the Veteran reported at his VA appointment that they were no longer intense and were manageable.  

Turning to the specific symptoms listed in this rating criteria, the Board acknowledges the unprovoked irritability mentioned in the January 2007 VA examination report.  The Board acknowledges also statements from the Veteran and those who knew him about how easily irritated he would become and that he had been in physical altercations.  His wife had stated that the Veteran was verbally abusive.  However, although impaired impulse control is listed under the criteria for a 70 percent rating, the overall disability picture is more in keeping with the examples of symptoms for the current 50 percent rating.  

Although the Veteran expressed fear that one day he would be suicidal, he has consistently denied suicidal ideation.  Also, as noted in the January 2007 VA examination report, the Veteran's ritual of breaking his knuckles and twisting his neck were not enough to interfere with his routine activities.  Thus, there was no evidence of obsessional rituals which interfered with routine activities.  Speech was not intermittently illogical, obscure or irrelevant.  Here, the Veteran's speech was seen as normal in rate and tone and not pressured.  Also, an October 2007 VA examination reported that the Veteran's near continuous depression did not affect his ability to function independently, appropriate and effectively.  He worked alone at his place of employment whenever he felt the need to get away, called in sick when he felt his depression and anxiety, was passing his air conditioning course and was cooperative during his medical visits.  There was also no evidence of spatial disorientation as he was oriented to time, place and person.  His sensorium was found clear.  The Veteran did not neglect his personal appearance and hygiene as he had been consistently deemed casually dressed and well-groomed.  

At both the January 2008 and November 2009 VA PTSD screenings, the Veteran denied feeling numb or detached from others, activities or his surroundings.  At the November 2010 VA examination, he denied problems getting along with coworkers or supervisors.  Even though he worked mainly by himself, the Veteran was able to function at an airport.  Additionally, while he did lack friends, having a relationship with his brother and wife exemplified his ability to establish and maintain effective relationships.       

The Board acknowledges that a January 2007 VA examination report provides that the Veteran had intermittent inability to perform activities of daily living and that he could not perform self-care due to his anxiety and depression.  However, the most recent VA examination report from November 2010 provides that the Veteran functioned satisfactorily with regard to routine behavior and self-care.   

The Board further notes that GAF scores of 55 and 60, which are indicative of moderate symptoms that are reflected in a 50 percent rating.

Overall, the preponderance of the evidence is against the claim for evaluation in excess of 50 percent for major depressive disorder and general anxiety.  Staged ratings are not of application since the Veteran's major depressive disorder and general anxiety disorder were adequately contemplated by the 10 percent rating during the entire time period in question.  Should the severity of the major depressive disorder and general anxiety disorder increase in the future, the Veteran may always file a claim for an increased rating.  


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


